907 F.2d 1227
285 U.S.App.D.C. 221
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Dewey BAKER, Appellant,v.DIRECTOR, UNITED STATES PAROLE COMMISSION, et al.
No. 89-5096.
United States Court of Appeals, District of Columbia Circuit.
July 16, 1990.

Before SILBERMAN, D.H. GINSBURG and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  It is


2
ORDERED and ADJUDGED that the district court's order filed January 17, 1989 be affirmed for the reasons stated in the per curiam opinion issued this day.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.